62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Owen Lee RHODEN, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 95-1242.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1995.Filed:  July 28, 1995.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
Owen Lee Rhoden appeals the judgment of the District Court1 denying his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254 (1988).  Rhoden had been charged and convicted in state court of one count of first degree sexual abuse and one count of attempted sexual abuse involving a minor.


2
Rhoden's petition claims (a) that he was denied due process because of an impermissibly suggestive pre-trial identification procedure and a tainted in-court identification and (b) that defense counsel was ineffective for stipulating that Rhoden was older than eighteen years of age, an element of the crime which the state was allegedly unable to prove or, alternatively, that the court erred in denying relief on this claim without an evidentiary hearing.


3
Having reviewed the record, we affirm the denial of Rhoden's petition for a writ of habeas corpus on the basis of the District Court's well-reasoned opinion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, presiding pursuant to the consent of the parties in accordance with 28 U.S.C. Sec. 636(c)